615 F.2d 703
SUPERIOR TRUCKING COMPANY, INC. et al., Petitioners,v.UNITED STATES of America and Interstate Commerce Commission,Respondents.DEATON, INC., Petitioner,v.The UNITED STATES of America and Interstate CommerceCommission, Respondents.
Nos. 79-3257, 79-3700.  Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
April 18, 1980.

Petitions for Review of An Order of the Interstate Commerce Commission.
Robert E. Born, Atlanta, Ga., for petitioners in No. 79-3257.
Barry Grossman, Marion L. Jetton, Dept. of Justice, Washington, D. C., H. Glenn Scammel, ICC, Gen. Counsel, Washington, D. C., for respondents in No. 79-3257.
Harry McCall, Jr., New Orleans, La., for Jones Motor Co., Inc.
Kim D. Mann, Washington, D. C., for petitioner in No. 79-3700.
Robert Lewis Thompson, Dept. of Justice, Washington, D. C., James P. Tuite, H. Glenn Scammel, ICC, Washington, D. C., for respondents in No. 79-3700.
Thomas N. O'Neill, Jr., Philadelphia, Pa., for intervenor.
Before GODBOLD, REAVLEY and ANDERSON, Circuit Judges.
PER CURIAM:


1
This case appears before us as a consolidation of two petitions for review of a grant of an emergency temporary authority (ETA) to Jones Motor Co. by the Interstate Commerce Commission.  The ETA was granted without notice and an opportunity for input by existing carriers in accordance with the ICC's Notice of Elimination of Notification Procedure in the Processing of Emergency Temporary Authority Applications under 49 U.S.C. Sec. 10928, 43 Fed.Reg. 58,701 (1978).  For the reasons set forth in Alamo Express, Inc. v. United States, 613 F.2d 96 (5th Cir. 1980), the ICC order granting the ETA is


2
VACATED.



*
 Fed.R.App.P. 34(a); 5th Cir. R. 18